
	
		 One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. J. RES. 3
		IN THE SENATE OF THE UNITED
		  STATES
		JOINT RESOLUTION
		Ensuring that the compensation and other
		  emoluments attached to the office of Secretary of the Interior are those which
		  were in effect on January 1, 2005.
	
	
		1.Compensation and other emoluments attached
			 to the office of Secretary of the Interior
			(a)In generalThe compensation and other emoluments
			 attached to the office of Secretary of the Interior shall be those in effect
			 January 1, 2005, notwithstanding any increase in such compensation or
			 emoluments after that date under any provision of law, or provision which has
			 the force and effect of law, that is enacted or becomes effective during the
			 period beginning at noon of January 3, 2005, and ending at noon of January 3,
			 2011.
			(b)Civil action and appeal
				(1)JurisdictionAny person aggrieved by an action of the
			 Secretary of the Interior may bring a civil action in the United States
			 District Court for the District of Columbia to contest the constitutionality of
			 the appointment and continuance in office of the Secretary of the Interior on
			 the ground that such appointment and continuance in office is in violation of
			 article I, section 6, clause 2, of the Constitution. The United States District
			 Court for the District of Columbia shall have exclusive jurisdiction over such
			 a civil action, without regard to the sum or value of the matter in
			 controversy.
				(2)Three judge panelAny claim challenging the constitutionality
			 of the appointment and continuance in office of the Secretary of the Interior
			 on the ground that such appointment and continuance in office is in violation
			 of article I, section 6, clause 2, of the Constitution, in an action brought
			 under paragraph (1) shall be heard and determined by a panel of three judges in
			 accordance with section 2284 of title 28, United States Code. It shall be the
			 duty of the district court to advance on the docket and to expedite the
			 disposition of any matter brought under this subsection.
				(3)Appeal
					(A)Direct appeal to Supreme
			 CourtAn appeal may be taken
			 directly to the Supreme Court of the United States from any interlocutory or
			 final judgment, decree, or order upon the validity of the appointment and
			 continuance in office of the Secretary of the Interior under article I, section
			 6, clause 2, of the Constitution, entered in any action brought under this
			 subsection. Any such appeal shall be taken by a notice of appeal filed within
			 20 days after such judgment, decree, or order is entered.
					(B)JurisdictionThe Supreme Court shall, if it has not
			 previously ruled on the question presented by an appeal taken under
			 subparagraph (A), accept jurisdiction over the appeal, advance the appeal on
			 the docket, and expedite the appeal.
					(c)Effective
			 dateThis joint resolution
			 shall take effect at 12:00 p.m. on January 20, 2009.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
